NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 1, 2, 4-14, 16, 17 are allowed.
	The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a thermal management system for a vehicle battery, the thermal management system comprising: wherein the reservoir tank is partially or completely buried so as to perform heat exchange between a surface thereof and an ambient environment. wherein the connector includes a first valve, which blocks the refrigerant supply line or the refrigerant recovery line in the cable and which is opened when the connector is coupled to the vehicle. wherein an inlet or an outlet of the heat exchange circuit is provided with a second valve, which blocks the heat exchange circuit, the second valve being opened when the connector is coupled to the vehicle.
The closest prior art references are: Dyer (2013/0029193 A1) and Ronfanz (11,180,043 B2):
Dyer discloses a thermal management system for a vehicle battery, the thermal management system comprising: a reservoir tank positioned outside a vehicle and configured to store refrigerant therein; a refrigerant supply line for supplying the refrigerant from the reservoir tank to a heat exchange circuit, which is configured to exchange heat with the vehicle battery mounted in the vehicle; a refrigerant recovery line for recovering the refrigerant discharged from the heat exchanger circuit; a connector which is configured to connect the at least one of the refrigerant supply line and the refrigerant recovery line in the cable to the heat exchange circuit when the connector is coupled to the vehicle,
Further, Ronfanz teaches a cable connected at one end thereof to the reservoir tank and comprising at least one of the refrigerant supply line and the refrigerant recovery line; and a connector provided at a remaining end of the cable,
However, Dyer in view of Ronfanz do not disclose wherein the reservoir tank is partially or completely buried so as to perform heat exchange between a surface thereof and an ambient environment. wherein the connector includes a first valve, which blocks the refrigerant supply line or the refrigerant recovery line in the cable and which is opened when the connector is coupled to the vehicle. wherein an inlet or an outlet of the heat exchange circuit is provided with a second valve, which blocks the heat exchange circuit, the second valve being opened when the connector is coupled to the vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763

/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763